 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

   

Plaintiff, Case No. l:l7-cv-02295-CCC

V_ (Chief Judge Christopher C. Conner)

TIMOTHY J. WASHBURN; TERRI M.
WASHBURN; and PNC FINANCIAL
SERVICES GROUP, INC.,

Defendants.

\/\-/\/VV\/\/VVVV\/

 

ORDER ON UNITED STATES’ MOTION
TO CONFIRM SALE AND DISTRIBUTE PROCEEDS

Upon consideration of the United States’ Consent Motion to Conf`lrm Sale and Distribute
Proceeds, the Court having previously ordered the sale of the property (Dkt. No. 17), and good
cause having been found, this Court grants plaintiffs request for an order confirming the sale of
the real property located at located at 6458 Pamadeva Road, Hanover, Pennsylvania (the “Real
Property”), and directing the Clerk of this Court (the “Clerk”) to distribute the proceeds of that
sale.

Therefore, pursuant to 26 U.S.C. §§ 7402(3) and 7403(0), the Court orders that:

l. The sale of the Real Property to Joseph A. Myers, for the amount of $160,000, is

confirmed

2. The United States Intemal Revenue Service shall convey by deed the Real Property to

Joseph A. Myers. Joseph A. Myers shall pay all state or local taxes and fees in

connection with such transfer or With the recordation of title.

 

 

3. The Clerk of Court shalldistribute the $160,000 deposited into its registry in this

action as follows:

a. fi_rs_t, $11,564.28, payable to the United States Treasury, c/o Roger P. Sweeney,
Internal Revenue Service, Property Appraisal and Liquidation Specialist, 410
Amherst St., Suite 350, Nashua, NH 03063, to reimburse the costs of sale;

b. M, $5,720.99, payable to the Treasurer of York County, Pennsylvania, c/o
York County Tax Claim Bureau, 28 East Market Street, Room 105, York, PA
17401-1585, to satisfy the outstanding balance of local property taxes;

c. T_hi;d, of the remaining funds ($l42,714.73), pursuant to Paragraph l3(c) of the
Order of Sale:

1. 50% ($71,357.36) shall be distributed to the United States Treasury, c/o
Nelson Wagner, Trial Attorney, Tax Division, 555 4th St. NW, Room
6826, Washington, D.C. 20001. This amount is to be applied towards the
balance of the federal tax liabilities of Timothy Washbum for tax years
2001 and 2009 through 2013, as referenced in paragraphs 2 and 4 of the
Order of Sale. Because Mr. Washbum’s unpaid liabilities exceed his
share of this payment (they were $109,248.46 as of April 18, 2018), no
further distribution to Mr. Washbum will be made. See Dkt. 17 11 2.

2. The remaining 50% (S71,357.36) shall be applied to Terri Washbum’s
liabilities, with the excess distributed to her. First, $52,195.76 shall be
distributed to the United States Treasury, to extinguish the balance of the
federal tax liabilities of Terri Washbum for tax years 2010 and 2011. See
Ex. B, Decl. of Bruce Clark, at 11 6-7 (establishing current amount of

liabilities). Second, the remainder of this 50% share, consisting of

 

 

$19,161.60, shall be paid to Terri Washburn. Because the last known
address of Terri Washburn is the foreclosed property, the Clerk should
release $19,161.60 to Terri Washburn upon her either supplying to the
Clerk an affidavit containing payment instructions and verification of
identity, or appearing in person and presenting identification at the Clerk’s
office.

d. Any interest accrued on the $160,000 in proceeds shall be divided evenly and

distributed as part of the shares set forth in paragraphs (c)(l) and (c)(2), above.

SO ORDERED.
Dated 2{"1'1

@la@.iv

CHIEF FUDGE CHRISTOPHER C. CONNER

 

